Citation Nr: 0528478	
Decision Date: 10/24/05    Archive Date: 11/01/05

DOCKET NO.  03-36 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to a higher initial evaluation for major 
depressive disorder, currently assigned a 10 percent 
disability evaluation.

2.  Entitlement to an initial compensable evaluation for a 
bilateral wrist disorder.

3.  Entitlement to an initial compensable evaluation for 
seborrheic dermatitis of the scalp.

4.  Entitlement to an initial compensable evaluation for a 
postoperative right shoulder disorder with scars.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois, which granted service connection for 
major depressive disorder and assigned a 10 percent 
disability evaluation effective from June 1, 2002.  That 
decision also granted service connection for a bilateral 
wrist disorder, seborrheic dermatitis, and a right shoulder 
disorder and assigned each disability a noncompensable 
evaluation effective from June 1, 2002.  The veteran, who had 
active service from July 2000 to May 2002, appealed that 
decision to BVA, and the case was referred to the Board for 
appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.

REMAND

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA), which became 
law in November 2000.  The VCAA provides, among other things, 
that the VA shall make reasonable efforts to notify a 
claimant of the relevant evidence necessary to substantiate a 
claim for benefits under laws administered by the VA.  The 
VCAA also requires the VA to assist a claimant in obtaining 
that evidence.  Such assistance includes providing the 
claimant a medical examination or obtaining a medical opinion 
when such an examination or opinion is necessary to make a 
decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).

In this case, the Board notes that the veteran was afforded a 
VA examination in July 2002 in connection with his claim for 
service connection for major depressive disorder.  Following 
the grant of service connection by the RO in a February 2003 
rating decision, the veteran expressed his disagreement with 
the disability evaluation assigned his service-connected 
major depressive disorder.  In his April 2005 hearing 
testimony before the Board, the veteran asserted that his 
major depressive disorder had worsened since the time of his 
July 2002 VA examination.  VA's General Counsel has indicated 
that when a claimant asserts that the severity of a 
disability has increased since the most recent rating 
examination, an additional examination is appropriate.  
VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 
10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 
(1994).  Therefore, the Board is of the opinion that a more 
recent VA examination is in order in this case for the 
purpose of ascertaining the severity and manifestations of 
the veteran's service-connected major depressive disorder.

In addition, it appears that there may be other treatment 
records not associated with the claims file.  In this regard, 
the veteran testified at his April 2005 hearing that he began 
receiving treatment for all four of his disabilities at the 
North Chicago VA Medical Center in June 2002 and that he had 
had his most recent appointment there the day before his 
hearing.  He also stated that following a suicide attempt in 
November 2004 he was hospitalized at Aurora Medical Center in 
Kenosha, Wisconsin and was then transferred to a psychiatric 
ward at St. Luke's in Racine, Wisconsin.  However, the claims 
file does not contain such treatment records.   In fact, the 
Board observes that the evidence of record does not include 
any treatment records dated after February 2002.  Such 
records may prove to be relevant and probative.  Therefore, 
the RO should attempt to obtain and associate with the claims 
file any and all treatment records pertaining to the 
veteran's major depressive disorder, bilateral wrist 
disorder, seborrheic dermatitis, and right shoulder disorder.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  The case is being returned to the RO via 
the Appeals Management Center (AMC) in Washington, D.C., and 
the VA will notify the veteran if further action on his part 
is required.  Accordingly, the case is REMANDED for the 
following actions:

1.  The RO should request that the 
veteran provide the names and 
addresses of any and all health care 
providers who have provided 
treatment for his major depressive 
disorder, bilateral wrist disorder, 
seborrheic dermatitis, and right 
shoulder disorder since June 2002  
After acquiring this information and 
obtaining any necessary 
authorization, the RO should obtain 
and associate these records with the 
claims file.  A specific request 
should be made for VA treatment 
records dated from June 2002 to the 
present from the North Chicago VA 
medical facility as well as for 
treatment records pertaining to the 
veteran's hospitalization at Aurora 
Medical Center in Kenosha, Wisconsin 
and at St. Luke's in Racine, 
Wisconsin in November 2004.

2.  The veteran should be afforded a 
VA examination to ascertain the 
severity and manifestations of his 
major depressive disorder.  Any and 
all studies, tests, and evaluations 
deemed necessary by the examiner 
should be performed.  The examiner is 
requested to review all pertinent 
records associated with the claims 
file and to comment on the nature and 
severity of the veteran's service-
connected major depressive disorder.  
The examiner should also report all 
signs and symptoms necessary for 
rating the veteran's major depressive 
disorder under the General Rating 
Formula for Mental Disorders.  

A clear rationale for all opinions 
would be helpful and a discussion of 
the facts and medical principles 
involved would be of considerable 
assistance to the Board.  Since it is 
important "that each disability be 
viewed in relation to its history 
[,]" 38 C.F.R. § 4.1 (2003), copies 
of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

When the development requested has been completed, the case 
should be reviewed by the RO on the basis of additional 
evidence.  If the benefit sought is not granted, the veteran 
and his representative should be furnished a Supplemental 
Statement of the Case and be afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional 


office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran until he is notified. 



	                  
_________________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 

